DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over An (US patent application publication 2016/0185320) in view of Deibel et al. (US patent 4,127,912).
	The publication to An discloses the invention substantially as is claimed.  An discloses a wiper blade (100, fig. 1) comprising a primary member (110, fig. 2) having an interior surface formed therein (fig. 4a).  A pair of secondary members or auxiliary levers (120-1, 120-2) are connected to opposite ends of the primary member.  A substantially planar shaped joint spring (140-1, 140-2) is provided between each of the secondary members and the primary member.  As visible in figure 4a, there appears a well-known circular protrusion on an arm of the secondary member and a well-known recess in the primary member for receipt of such therein (note right enlarged area),
	The publication to An discloses all of the above recited subject matter with the exception of explicitly stating there is a protrusion and recess pivot connection between the primary and secondary members.
	The publication to Deibel discloses a wiper blade (10, fig. 3) including a primary member (14) pivotally supporting a pair of secondary members (16, 18) via circular protrusions (50) on arm (44) of the secondary members engaging with recesses (51) in the primary member.  A flat or planar spring is provided between the primary and secondary members to provide biasing to the secondary members.
	Initially, as set forth above, while there appears visible the well-known pivot connection between the primary and secondary members of An, such is not explicitly stated.  However, to provide such pivotal connection between the primary and secondary members of An would have been obvious to one of skill in the art before the filing date of the claimed invention, as clearly suggested by Deibel, if not already present, to enable a stable joint properly supporting the wiper strip for conformance to the surface being wiped during changing curvature thereof.


	With respect to claims 5, 9, 13, 16 and 20, the primary and secondary members of An are provided with wedge members, in the form of catching protrusions (para. 72), in fixing grooves (115, 125), which engage with a bottom surface of the protrusions (141) of spring fixing portions (144) to retain such with a respective primary member and secondary members.
	With respect to claims 6, 7, 14, note tertiary members or yoke levers (130-1, 130-4, fig. 3) pivotally coupled to the secondary members via hinges in the form of protrusions (129-1, 129-2) on laterally spaced walls/arms of the secondary members and recesses (131-1, 131-4) on laterally spaces walls/arms of the tertiary members. 
	With respect to claims 8 and 15-17, it is noted that An discloses that more than two auxiliary levers and yoke levers, with associated springs, can be provided for the wiper blade (para. 81).  As such, it would have been obvious to one of skill in the art before the filing date of the claimed invention to provide an optimal number of auxiliary and yoke levers, with associated springs, including as claimed, to optimize the operations of the wiper blade in conforming to the surface to be wiped.  As noted above, wedge members are provided with each member to retain the spring therewith.
.

Response to Arguments

Applicant's arguments filed 01 September 2021 have been fully considered but they are not persuasive in light of the newly applied art to An.  As set forth above, An in view of Deibel appears to disclose the invention as is now set forth.  The springs of An are deemed substantially planar as claimed, particularly the base portions (142) thereof.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
01 December 2021